DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	The claim amendments filed on 011/16/2020 have been entered.  Claims 1-17, 31-32, 34-35, and 40-42 remain pending in the application.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on page 11, which states that an area completely surrounding the attachment point do not seem to be completely located within the area bounded by the first peak, the first valley, and the second valley.  The claims do not limit that the attachment point needs to be completely located within the area bounded by the first peak, the first valley, and the second valley.  The claim states “wherein the graft liner and the graft cover are at least partially secured to each other in an area entirely bounded by a first valley, a first peak, and a second valley”. As can be seen in Figure 3 of Hunt, item 24 show points where the stent graft cover and liner are not secured, 
In response to applicant’s arguments on page 12, which state that the designation of the bonded region is subjective.  The circle does not represent the edges of the bonded region 64, the circle represents the size of the wire 61A which is superimposed over the bonded region, as is underlined at the top of page 12 of applicant’s arguments.  The circle could indeed be drawn larger, which further supports the evidence that “the secured graft portions have a longitudinal extent that is less than the thickness of the undulating wire”.
In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17, 31-32, 34-35, and 40-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

particular approximate circumferential winding” among a plurality of circumferential windings, the denotations for the peaks and valleys should be successive.  There should not be two “second valleys” when referring to one “particular approximate circumferential windings”.  The recitation of a second “second valley” makes the claim unclear.  The examiner has interpreted “a second valley” in line 17 of claim 1 to be the same second valley as is referred to in line 13 for purposes of examination.  Claims 9 and 40 are unclear for the same reasons and have been interpreted the same way as claim 1.  Appropriate correction is required. 
Claims 2-8, 10-17, 31-32, 34-35, and 41-42 are rejected based on their dependency on a rejected claim.

    PNG
    media_image1.png
    630
    661
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-11, 14-17, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al (US PGPub 2013/0085565 A1) in view of Hunt (US 2005/0222667 A1).

Regarding claim 1, Eller discloses an endovascular stent-graft comprising: 
an undulating wire (Figure 1, item 110 “wire”; paragraph 0028, lines 7-9) having a thickness and helically wound into a plurality of approximate circumferential windings to define a tubular stent wall (Figure 5; paragraph 0059 “wound in a helical pattern”); 
the undulating wire having a plurality of undulations defined by peaks and valleys (Figure 2A; item 102 “apexes”) with peaks of adjacent approximate circumferential windings being separated by a distance (Figure 2A, item H3; paragraph 0030); 
a graft liner comprising a layer of non-textile, polymeric graft material (Figure 6A-B, item 220 “inner layer”; paragraph 0061, lines 4-6; paragraph 0060, lines 6-7 “polymer”); 
and a graft cover comprising a layer of non-textile, polymeric graft material (Figure 6A-B, item 210 “outer layer”; paragraph 0061, lines 4-6; paragraph 0060, lines 6-7 “polymer”); 
Eller does not disclose wherein the graft liner and the graft cover are selectively secured to each other defining secured graft portions thereat and defining non-secured graft portions therein between; wherein the tubular stent wall is disposed at least partially between the graft liner and the graft cover; 
and wherein the graft liner and the graft cover are at least partially secured to each other in an area entirely bounded by a first valley, a first peak, and a second valley of a particular approximate circumferential winding of the plurality of approximate circumferential windings of the undulating wire, and wherein the graft liner and the graft cover are entirely unsecured to each other in an entire area bounded by the first peak, the second valley, and a second peak of the particular approximate circumferential winding of the undulating wire. 
Hunt teaches wherein the graft liner (Figure 2, item 18 “inner layer”) and the graft cover (Figure 2, item 20 “outer layer”; paragraph 0017, lines 1-5) are selectively secured to each other defining secured graft portions thereat and defining non-secured graft portions therein between (Figure 2; item 24 “unattached margins”; paragraph 0021, lines 1-3; paragraph 0022) wherein the tubular stent wall is disposed at least partially between the graft liner and the graft cover (Figure 2, item 14 “struts”); 
and wherein the graft liner and the graft cover are at least partially secured to each other in an area entirely bounded by a first valley, a first peak, and a second valley of a particular approximate circumferential winding of the plurality of approximate circumferential windings of the undulating wire (Figure 3, annotated below, the partially secured region of the graft cover and liner designated by item 22 below spans out beyond just the areas of attachment designated by the circular region (item 24 denotes non-secured regions), therefore, the graft liner and graft cover are at least partially secured to each other in an area entirely bounded by a first valley, a first peak, and a second valley), and wherein the graft liner and the graft cover are entirely unsecured to each other in an entire area which completely surrounds the secured area (Figure 9, item 24 signifies where the secured regions 22 are unsecured to each other) and is bounded by the first peak, the second valley, and a second valley of the particular approximate circumferential winding of the undulating wire (Figure 3, annotated below, the area bounded by the first peak and the second valley shows an entirely unsecured region, the phrase “in an entire area which completely surrounds the secured area” is limited by “and is bounded by the first peak, the second valley, and a second valley”). 

    PNG
    media_image2.png
    590
    985
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Eller by providing a graft liner and graft cover which are selectively secured to each other defining secured graft portions and non-secured graft portion, the non-secured graft portions defining a graft cavity, where the tubular stent is disposed within the graft cavity, and wherein the graft cavity has a longitudinal extent greater than the thickness of the undulating wire as taught by Hunt because this provides a stent which has reduced thrombus formation, can be flexibly bent, and thus flexibly follow any deformation and expansion of stent matrixes.  Because metallic stent matrixes are foreign substances in the human body, a metallic stent matrix may thrombose a patient several weeks after insertion.  To circumvent this problem, prior art discloses coating an outer periphery of a metallic stent matrix with a flexible polymer film having a number of fine pores.  However, when the inner and outer layer of the stent matrixes are coated by the flexible polymer film such that the flexible polymer film is 
Regarding claim 2, as set forth supra, the combination discloses wherein the secured graft portions have a longitudinal extent that is greater than the thickness of the undulating wire (see Hunt, Figure 2 (annotated below)).  

    PNG
    media_image3.png
    452
    509
    media_image3.png
    Greyscale

Regarding claim 4, as set forth supra, the combination discloses wherein, adjacent approximate circumferential windings are free of interconnecting struts and welds (see Eller, Figure 1, item 100 “stent”; paragraph 0027).  
Regarding claim 5, as set forth supra, the combination discloses wherein the layer of non-textile, polymeric graft material for the graft cover comprises polytetrafluoroethylene (see Eller, paragraph 0024, lines 1-3 “electrospun polytetrafluoroethylene (PTFE)”) selected from the group consisting of porous polytetrafluoroethylene having no discernible node and fibril microstructure, expanded see Eller, paragraph 0066, lines 1-2), polytetrafluoroethylene having low or no fluid permeability which includes a closed cell microstructure having high density regions having grain boundaries directly interconnected to grain boundaries of adjacent high density regions and having  no node and fibril microstructure, porous polytetrafluoroethylene having no fluid permeability (see Eller, paragraph 0068, lines 1-3) ; semi-permeable polytetrafluoroethylene, permeable polytetrafluoroethylene, and combinations thereof (see Eller, paragraph 0062-0064, and 0066).
Regarding claim 6, as set forth supra, the combination discloses wherein the layer of non-textile, polymeric graft material for the graft liner comprises polytetrafluoroethylene (see Eller, paragraph 0024, lines 1-3 “electrospun polytetrafluoroethylene (PTFE)”) selected from the group consisting of porous polytetrafluoroethylene having no discernible node and fibril microstructure, expanded polytetrafluoroethylene having a node and fibril microstructure (see Eller, paragraph 0066, lines 1-2), polytetrafluoroethylene having low or  no fluid permeability which includes a closed cell microstructure having high density regions having grain boundaries directly interconnected to grain boundaries of adjacent high density regions and having  no node and fibril microstructure, porous polytetrafluoroethylene having no fluid permeability (see Eller, paragraph 0068, lines 1-3) ; semi-permeable polytetrafluoroethylene, permeable polytetrafluoroethylene, and combinations thereof (see Eller, paragraph 0062-0064, and 0066).
Regarding claim 7, as set forth supra, the combination discloses wherein the graft liner and the graft cover are laminated or adhesively bonded to each other at the secured graft portions (see Hunt, paragraph 0021, lines 13-16).  
Regarding claim 8, as set forth supra, the combination discloses wherein the first valley, the first peak, the second valley, and the second peak of the particular approximate circumferential winding of see Hunt, Figures 2 and 3, item 24; paragraph 0022).  
Regarding claim 9, Eller discloses an endovascular stent-graft (Figure 6A) comprising: 
an undulating wire (Figure 1, item 110 “wire”; paragraph 0028, lines 7-9) having a thickness and helically wound into a plurality of approximate circumferential windings to define a tubular stent wall (Figure 5; paragraph 0059 “wound in a helical pattern”); 
the undulating wire having a plurality of undulations defined by peaks and valleys (Figure 2A; item 102 “apexes”) with peaks of adjacent approximate circumferential windings being separated by a distance (Figure 2A, item H3; paragraph 0030); 
a graft liner having opposed first and second end portions and a medial portion therein between (Figure 6A-B, item 220 “inner layer” item; first and second end portions with medial portion in between as illustrated; paragraph 0061, lines 4-6), 
a graft liner comprising a layer of non-textile, polymeric graft material (Figure 6A-B, item 220 “inner layer”; paragraph 0061, lines 4-6; paragraph 0060, lines 6-7 “polymer”); 
and a graft cover having opposed first and second end portions and a medial portion therein between (Figure 6A-B, item 210 “outer layer”; first and second portion with a medial portion in between as illustrated; paragraph 0061, lines 4-6), 
and a graft cover comprising a layer of non-textile, polymeric graft material (Figure 6A-B, item 210 “outer layer”; paragraph 0061, lines 4-6; paragraph 0060, lines 6-7 “polymer”); 
Eller does not disclose wherein the first end portion of the graft liner and the first end portion of the graft cover are secured to each other to define a fused first end; wherein the second end portion of the graft liner and the second end portion of the graft cover are secured to each other to define a fused second end;-4- 4828-4850-2707.1Atty. Dkt. No. 109167-0244wherein the tubular stent wall is disposed at least partially between the graft liner and graft  bounded by the first peak, the second valley, and a second peak of the particular approximate circumferential winding of the undulating wire.  
Hunt teaches wherein the first end portion of the graft liner and the first end portion of the graft cover are secured to each other to define a fused first end (see Hunt, Figure 2 (annotated below)); wherein the second end portion of the graft liner and the second end portion of the graft cover are secured to each other to define a fused second end (see Hunt, Figure 2 (annotated below)); -4- 

    PNG
    media_image4.png
    431
    509
    media_image4.png
    Greyscale

4828-4850-2707.1Atty. Dkt. No. 109167-0244wherein the tubular stent wall is disposed at least partially between the graft liner and graft cover (See Hunt, Figure 2, item 14); and wherein the graft liner and the graft cover are at least partially secured to each other in an area entirely bounded by a first valley, a first peak, and a second valley of a particular approximate circumferential winding of the plurality of approximate circumferential windings of the undulating wire (Figure 3, annotated below, the partially secured region of the graft cover and liner designated by item 22 below spans out beyond just the areas of attachment designated by the circular region (item 24 denotes non-secured regions), therefore, the graft liner and graft cover are at least partially secured to each other in an area entirely bounded by a first valley, a first peak, and a second valley), and wherein the graft liner and the graft cover are entirely unsecured to each other in an entire area which completely surrounds the secured area (Figure 9, item 24 signifies where the secured regions 22 are unsecured to each other) and is bounded by the first peak, the second valley, and a second valley of the particular approximate circumferential winding of the undulating wire (Figure 3, annotated below, the area bounded by the first peak and the second valley shows an entirely unsecured region, the phrase “in an entire area which completely surrounds the secured area” is limited by “and is bounded by the first peak, the second valley, and a second valley”). 

    PNG
    media_image2.png
    590
    985
    media_image2.png
    Greyscale


Regarding claim 10, as set forth supra, the combination discloses further comprising a plurality of non-secured graft portions at which the graft cover and the graft liner are not secured to each other (see Hunt, Figures 2 and 3, item 24; paragraph 0022).  
Regarding claim 11, as set forth supra, the combination discloses wherein at least one non-secured graft portion of the non-secured graft portions extends along the medial portions of the graft cover and graft liner (see Hunt, Figure 2 illustrates a plurality of non-secured graft portions (24) which extend along the medial portion of the graft cover and graft liner).  
see Eller, Figure 1, item 100 “stent”; paragraph 0027).  
Regarding claim 15, as set forth supra, the combination discloses wherein the layer of non-textile, polymeric graft material for the graft cover comprises polytetrafluoroethylene (see Eller, paragraph 0024, lines 1-3 “electrospun polytetrafluoroethylene (PTFE)”) selected from the group consisting of porous polytetrafluoroethylene having no discernible node and fibril microstructure, expanded polytetrafluoroethylene having a node and fibril microstructure (see Eller, paragraph 0066, lines 1-2), polytetrafluoroethylene having low or  no fluid permeability which includes a closed cell microstructure having high density regions having grain boundaries directly interconnected to grain boundaries of adjacent high density regions and having  no node and fibril microstructure, porous polytetrafluoroethylene having no fluid permeability (see Eller, paragraph 0068, lines 1-3) ; semi-permeable polytetrafluoroethylene, permeable polytetrafluoroethylene, and combinations thereof (see Eller, paragraph 0062-0064, and 0066).
Regarding claim 16, as set forth supra, the combination discloses wherein the layer of non-textile, polymeric graft material for the graft liner comprises polytetrafluoroethylene (see Eller, paragraph 0024, lines 1-3 “electrospun polytetrafluoroethylene (PTFE)”) selected from the group consisting of porous polytetrafluoroethylene having no discernible node and fibril microstructure, expanded polytetrafluoroethylene having a node and fibril microstructure (see Eller, paragraph 0066, lines 1-2), polytetrafluoroethylene having low or  no fluid permeability which includes a closed cell microstructure having high density regions having grain boundaries directly interconnected to grain boundaries of adjacent high density regions and having  no node and fibril microstructure, porous polytetrafluoroethylene having no fluid permeability (see Eller, paragraph 0068, lines 1-3) ; semi-see Eller, paragraph 0062-0064, and 0066).
Regarding claim 17, as set forth supra, the combination discloses wherein the graft liner and the graft cover are laminated or adhesively bonded to each other (see Hunt, paragraph 0021, lines 13-16) 
within the area bounded by the first valley, the first peak, and the second valley of the particular approximate circumferential winding of the undulating wire (see Hunt, Figure 3, bounded regions annotated above in response to claim 9).   
Regarding claim 40, Eller discloses an endovascular stent-graft comprising: 
an undulating wire (Figure 1, item 110 “wire”; paragraph 0028, lines 7-9) having a thickness and helically wound into a plurality of approximate circumferential windings (Figure 5; paragraph 0059 “wound in a helical pattern”),
the undulating wire having a plurality of undulations defined by peaks and valleys (Figure 2A; item 102 “apexes”); 
a graft liner (Figure 6A-B, item 220 “inner layer”; paragraph 0061, lines 4-6; paragraph 0060, lines 6-7 “polymer”); 
and a graft cover (Figure 6A-B, item 210 “outer layer”; paragraph 0061, lines 4-6); 
Eller does not disclose wherein the graft liner and the graft cover are selectively secured to each other defining secured graft portions thereat and defining non-secured graft portions therein between, wherein the undulating wire is at least partially disposed between the graft liner and the graft cover; and wherein the graft liner and the graft cover are at least partially secured to each other in an area bounded by a first valley, a first peak, and a second valley of a particular approximate circumferential winding of the plurality of approximate circumferential windings of the undulating wire, and wherein the graft liner and the graft cover are entirely unsecured to each other in an entire area bounded by the 
Hunt teaches wherein the graft liner (Figure 2, item 18 “inner layer”) and the graft cover (Figure 2, item 20 “outer layer”; paragraph 0017, lines 1-5) are selectively secured to each other defining secured graft portions thereat and defining non-secured graft portions therein between (Figure 2; item 24 “unattached margins”; paragraph 0021, lines 1-3; paragraph 0022); and wherein the graft liner and the graft cover are at least partially secured to each other in an area entirely bounded by a first valley, a first peak, and a second valley of a particular approximate circumferential winding of the plurality of approximate circumferential windings of the undulating wire (Figure 3, annotated below, the partially secured region of the graft cover and liner designated by item 22 below spans out beyond just the areas of attachment designated by the circular region (item 24 denotes non-secured regions), therefore, the graft liner and graft cover are at least partially secured to each other in an area entirely bounded by a first valley, a first peak, and a second valley), and wherein the graft liner and the graft cover are entirely unsecured to each other in an entire area which completely surrounds the secured area (Figure 9, item 24 signifies where the secured regions 22 are unsecured to each other) and is bounded by the first peak, the second valley, and a second valley of the particular approximate circumferential winding of the undulating wire (Figure 3, annotated below, the area bounded by the first peak and the second valley shows an entirely unsecured region, the phrase “in an entire area which completely surrounds the secured area” is limited by “and is bounded by the first peak, the second valley, and a second valley”).

    PNG
    media_image2.png
    590
    985
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Eller by providing a graft liner and graft cover which are selectively secured to each other defining secured graft portions and non-secured graft portion, the non-secured graft portions defining a graft cavity, where the tubular stent is disposed within the graft cavity, and wherein the graft cavity has a longitudinal extent greater than the thickness of the undulating wire as taught by Eller because this provides a stent which has reduced thrombus formation, can be flexibly bent, and thus flexibly follow any deformation and expansion of stent matrixes.  Because metallic stent matrixes are foreign substances in the human body, a metallic stent matrix may thrombose a patient several weeks after insertion.  To circumvent this problem, prior art discloses coating an outer periphery of a metallic stent matrix with a flexible polymer film having a number of fine pores.  However, when the inner and outer layer of the stent matrixes are coated by the flexible polymer film such that the flexible polymer film is 
Regarding claim 41, as set forth supra, the combination discloses wherein the area securing the graft liner and the graft cover is linear having a first end and a second end (see Hunt, paragraph 0021 discloses that the inner and outer layers can be sewn together, sewing would have resulted in the secured area being linear with a first end and second end) and nested adjacent to the first peak (Figure 9 shows the secure area nested adjacent the first peak).  
Regarding claim 42, as set forth supra, the combination discloses wherein the area securing the graft liner and the graft cover is a bent linear segment having a first end, a second end and a peak therebetween (see Hunt, the circular attachment point shown in Figure 3 would result wherein the secured area (going out to non-secured areas 24) which is bounded by the first valley, first peak, and second valley was a bent linear segment with a first end, a second end, and a peak (Figure 3 annotated below)).

    PNG
    media_image5.png
    442
    500
    media_image5.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eller et al (US PGPub 2013/0085565 A1) in view of Hunt et al (US 2005/0222667 A1) as applied to claim 1 above, and further in view of Nakayama et al (US 2006/0036311 A1)).

Regarding claim 3, as set forth supra, the combination discloses the claimed invention.
However, the combination does not disclose wherein the secured graft portions have a longitudinal extent that is less than the thickness of the undulating wire.
Nakayama teaches wherein the secured graft portions (see Nakayama, Figure 18b, item 64, item “bonded portion” (i.e. secured graft portions)) have a longitudinal extent that is less than the thickness of the undulating wire (see Nakayama, Figure 18b (below); paragraph 0219, lines 7-8, the circle over the secured portion is the same size as the wire (61A) the secured portions start to separate before leaving the circle, therefore, the longitudinal extent is less than the thickness of the undulating wire).

    PNG
    media_image6.png
    313
    575
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art to modify the combination by providing the secured graft portions with a longitudinal extent that is less than the thickness of the undulating wire as taught by Nakayama because the results would be predictable.  The secured portions taught by the combination would still be secured, except now they would be possess the longitudinal extent taught by Nakayama.  Furthermore, the Specification does not provide criticality for the secured graft portions being this size, therefore, the combination would still be functional with In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al (US PGPub 2013/0085565 A1) in view of Hunt et al (US 2005/0222667 A1) as applied to claims 1 and 9 above, and further in view of Lunn (US Patent No. 5,476,506).

Regarding claims 12 and 13, as set forth supra, the combination discloses the claimed invention.
However, the combination does not disclose wherein the graft cover between the first and second ends comprises a pleated portion.
Lunn teaches wherein the graft cover between the first and second ends comprises a pleated portion (Column 3, lines 10-13, Figures 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a graft cover which between the first and second ends comprises a pleated portion as taught by Lunn because the pleats would render the graft more flexible and capable of conforming to curves in the vascular system without kinking (column 2, lines 34-37).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al (US PGPub 2013/0085565 A1) in view of Hunt et al (US 2005/0222667 A1) as applied to claims 1 and 9 above, and further in view of Rabkin et al (US PGPub 2008/0208318 A1) in view of Lunn (US Patent No. 5,476,506).

Regarding claims 31 and 32, as set forth supra, the combination discloses the claimed invention.

Rabkin teaches wherein the endovascular stent- graft is configured to bend 180° (Figure 17, paragraph 0128, lines 12-18) ; and wherein the endovascular stent-graft maintains a  tubular shape through the bend (Figure 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing an endovascular stent-graft which is configured to bend 180° and maintains a tubular shape throughout the bend because a high degree of flexibility improves the stent’s ability to maneuver through tortuous vessels during delivery (see Rabkin, paragraph 0019).
The combination does not disclose wherein the endovascular stent- graft is configured with a 6 mm gap or less between portions of the graft cover proximal the bend.
Lunn teaches wherein the endovascular stent- graft is configured with a 6 mm gap or less between portions of the graft cover proximal the bend (see Lunn, Figure 3; Column 3, lines 64-67).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a stent-graft that is configured with a 6 mm gap or less between portions of the graft cover proximal the bend as taught by Lunn because this gap renders the graft more flexible and capable of conforming to curves in the vascular system without undesirable kinking (see Lunn, Column 2, lines 33-36).

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al (US PGPub 2013/0085565 A1) in view of Hunt et al (US 2005/0222667 A1) as applied to claims 1 and 9 above, and further in view of Rabkin et al (US PGPub 2008/0208318 A1).

Regarding claim 34 and 35, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the endovascular stent- graft is configured to bend 180° or greater without the endovascular stent-graft having a reduction in diameter in a portion of the bend.  
Rabkin teaches wherein the endovascular stent- graft is configured to bend 180° or greater without the endovascular stent-graft having a reduction in diameter in a portion of the bend (see Rabkin, Figure 17, paragraph 0128, lines 12-18). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination to provide an endovascular stent-graft which is configured to bend 180° and maintains a tubular shape throughout the bend because a high degree of flexibility improves the stent’s ability to maneuver through tortuous vessels during delivery (see Rabkin, paragraph 0019).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774